             Case 1:21-cv-00569-RDB Document 13 Filed 08/23/21 Page 1 of 6



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

DENNIS B. JENNINGS,                                 *

Plaintiff                                           *

v                                                   *           Civil Action No. RDB-21-569

SHERIFF MULLENDORE,                                 *
CAPTAIN D. MOORE,
MAJOR ROWE,                                         *

Defendants                                  *
                                           ***
                                    MEMORANDUM OPINION

           Self-represented Plaintiff Dennis B. Jennings brought this civil action pursuant to 42

U.S.C. § 1983 against Sheriff Mullendore, Captain D. Moore, and Major Rowe. In his Complaint

Jennings asserts violations of his constitutional rights arising from Defendants’ housing him on

Protective Custody and denial of mental health care in violation of his rights under the Fourteenth

Amendment. ECF No. 1. As relief, he seeks monetary damages and injunctive relief. ECF No.

1, p. 4.

           On July 6, 2021, Defendants Sheriff Mullendore, Captain D. Monroe, and Major Rowe

filed a Motion to Dismiss, or in the Alternative Motion for Summary Judgment. ECF No. 9. On

August 2, 2021, Jennings filed a response in opposition. ECF No. 11. Defendants have replied.

ECF No. 12. A hearing is not necessary. See Local Rule 105.6 (D. Md. 2021). For the reasons

explained below, the Court will GRANT Defendants Mullendore, Monroe, and Rowe’s Motion,

construed as a Motion to Dismiss.

                                              Background

           In his unverified Complaint, Plaintiff Dennis B. Jennings, Jr. alleges that while housed at

Washington County Detention Center (“WCDC”) in Hagerstown, Maryland, he: 1) has been held
         Case 1:21-cv-00569-RDB Document 13 Filed 08/23/21 Page 2 of 6



without bond since March 11, 2019; 2) has had limited access to the legal library; 3) was placed

in Protective Custody and held in a single cell/locked down 22 hours a day since March 20, 2020;

4) complained to staff regarding fears that people were entering his cell at night and beating him;

5) woke up bleeding from his foot on December 19, 2020, and while he was provided medical

treatment, no explanation for his injury was given; 6) was ridiculed by medical staff on January

23, 2021, regarding the cuts and bruises on his body; 7) spoke to Sgt. Vincent on January 3, 2021,

about his unspecified concerns and was told by Vincent that he would look into it; and 8) placed

on Protective Custody in order to cover up the injuries he has sustained. ECF No. 1, pp. 2-3.

       Defendants explain that Jennings is awaiting trial, scheduled for September 20, 2021, for

attempted second degree murder, and related charges, arising from the assault of another inmate

while he was housed at the Maryland Correctional Training Center. ECF No. 9-3; ECF No. 9-6.

He is being held without bond. ECF No. 9-6, p. 3.

       While housed at WCDC Jennings has been found guilty of a number of inmate rule

violations including: assaulting other inmates on at least four separate occasions (ECF No. 9-8; 9-

12; 9-14; 9-16); passing items between his cell and the cell of another inmate (ECF No. 9-10);

slipping his handcuffs (ECF No. 9-14); and tearing a television from the wall (ECF No. 9-17). As

a result of his rule violations, Jennings was placed on disciplinary segregation. When his

disciplinary segregation sentences ended, he was placed on Protective Custody. ECF No. 9-13,

pp. 12-33.

       Defendants explain that WCDC has an Inmate Grievance Procedure which provides that if

an inmate’s grievance cannot be informally resolved with staff the detainee may request and file

an Inmate Grievance Form. ECF No. 9-19, p. 57; ECF No. 9-20, p. 56. A Captain, or designee,

will investigate the grievance and respond within 15 days of receipt of the grievance. Id. If the



                                                2
         Case 1:21-cv-00569-RDB Document 13 Filed 08/23/21 Page 3 of 6



grievant is dissatisfied with the outcome, they have seven days to send a written appeal to the

Warden stating the reasons they disagree with the decision and what relief is sought. Id. The

Warden will notify the grievant of his decision, in writing, within 15 days from the date the appeal

is received. Id.

       Jennings submitted grievances regarding his protective custody status and mental health

treatment (ECF No. 9-18, pp. 1, 5, 7, 10-18, 27-32) but did not file a written appeal of the denial

of those grievances. ECF No. 9-18 and ECF No. 9-9, ¶ 3 (Rowe Aff.).

       In his unverified opposition response, Jennings claims that there is no information on how

to appeal the denial of a location, you simply need to “write up the chain of command” which he

claims to have done. ECF No. 11, p. 2. The record demonstrates that on July 1, 2020, February

2, 2021, and April 12, 2021, Jennings filed a grievance request form directly to the Warden asking

to be removed from Protective Custody. ECF No. 9-18, pp. 7, 15, 30. The requests were denied.

Id. On June 23, 2020, Jennings filed a grievance request with the Warden, Captain Long, Captain

Moore, and the Shift Commander asking to be removed from Protective Custody. Id., p. 31. On

April 19, 2021, Jennings submitted a grievance request form to the Warden and Captain Moore

asking to be placed in population. Id., p. 5. None of the forms sent to the Warden note in any way

that they are an appeal of a staff decision nor do they explain the reasons why Jennings disagreed

with the decision of staff relative to a filed grievance. ECF No. 9-18.

                                       Standard of Review

       To survive a motion to dismiss for failure to state a claim under Federal Rule of Civil

Procedure 12(b)(6), the factual allegations of a complaint “must be enough to raise a right to relief

above the speculative level on the assumption that all the allegations in the complaint are true

(even if doubtful in fact).” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations



                                                 3
          Case 1:21-cv-00569-RDB Document 13 Filed 08/23/21 Page 4 of 6



omitted). “To satisfy this standard, a plaintiff need not ‘forecast’ evidence sufficient to prove the

elements of the claim. However, the complaint must allege sufficient facts to establish those

elements.” Walters v. McMahen, 684 F.3d 435, 439 (4th Cir. 2012) (citation omitted).

        Under limited circumstances, when resolving a Rule 12(b)(6) motion, a court may consider

documents beyond the complaint without converting the motion to dismiss to one for summary

judgment. Goldfarb v. Mayor & City Council of Baltimore, 791 F.3d 500, 508 (4th Cir. 2015). In

particular, a court may properly consider documents that are “explicitly incorporated into the

complaint by reference and those attached to the complaint as exhibits” Goines v. Valley

Community Services Bd., 822 F.3d 159, 166 (4th Cir. 2016) (citations omitted); see also U.S. ex

rel. Oberg v. Pennsylvania Higher Educ. Assistance Agency, 745 F.3d 131, 136 (4th Cir. 2014);

Anand v. Ocwen Loan Servicing, LLC, 754 F.3d 195, 198 (4th Cir. 2014); Am. Chiropractic Ass’n

v. Trigon Healthcare, Inc., 367 F.3d 212, 234 (4th Cir. 2004), cert. denied, 543 U.S. 979 (2004);

Phillips v. LCI Int’l Inc., 190 F.3d 609, 618 (4th Cir. 1999).

                                             Analysis

        Defendants contend that Jennings’s Complaint is subject to dismissal pursuant to the

Prisoner Litigation Reform Act (“PLRA”), 42 U.S.C. §1997e, because he did not properly present

his claims through the administrative remedy procedure. ECF No. 9. The PLRA provides in

pertinent part that:

        No action shall be brought with respect to prison conditions under section 1983 of
        this title, or any other Federal law, by a prisoner confined in any jail, prison, or
        other correctional facility until such administrative remedies as are available are
        exhausted.

        42 U.S.C. § 1997e(a).

        For purposes of the PLRA, “the term ‘prisoner’ means any person incarcerated or detained

in any facility who is accused of, convicted of, sentenced for, or adjudicated delinquent for,

                                                 4
         Case 1:21-cv-00569-RDB Document 13 Filed 08/23/21 Page 5 of 6



violations of criminal law or the terms and conditions of parole, probation, pretrial release, or

diversionary program.” 42 U.S.C. § 1997e(h). The phrase “prison conditions” encompasses “all

inmate suits about prison life, whether they involve general circumstances or particular episodes,

and whether they allege excessive force or some other wrong.” Porter v. Nussle, 534 U.S. 516,

532 (2002); see Chase v. Peay, 286 F. Supp. 2d 523, 528 (D. Md. 2003).

       Notably, administrative exhaustion under § 1997e(a) is not a jurisdictional requirement and

does not impose a heightened pleading requirement on the prisoner. Rather, the failure to exhaust

administrative remedies is an affirmative defense to be pleaded and proven by defendants. See

Jones v. Bock, 549 U.S. 199, 215-16 (2007); Anderson v. XYZ Corr. Health Servs., Inc., 407 F. 3d

674, 682 (4th Cir. 2005). Nevertheless, a claim that has not been exhausted may not be considered

by this Court. See Bock, 549 U.S. at 220. In other words, exhaustion is mandatory, and a court

usually may not excuse an inmate’s failure to exhaust. See Ross v. Blake, 578 U.S. __, 136 S.Ct.

1850, 1856-57 (2016).

       Ordinarily, a detainee must follow the required procedural steps in order to exhaust his

administrative remedies. Moore v. Bennette, 517 F.3d 717, 725, 729 (4th Cir. 2008); see Langford

v. Couch, 50 F. Supp. 2d 544, 548 (E.D. Va. 1999) (“[T]he. . . . PLRA amendment made clear that

exhaustion is now mandatory.”). Exhaustion requires completion of “the administrative review

process in accordance with the applicable procedural rules, including deadlines.” Woodford v. Ngo,

548 U.S. 81, 88, 93 (2006). This requirement is one of “proper exhaustion of administrative

remedies, which ‘means using all steps that the agency holds out, and doing so properly (so that

the agency addresses the issues on the merits).’” Id. at 93 (quoting Pozo v. McCaughtry, 286 F.3d

1022, 1024 (7th Cir. 2002)) (emphasis in original). But the Court is “obligated to ensure that any

defects in [administrative] exhaustion were not procured from the action or inaction of prison



                                                5
             Case 1:21-cv-00569-RDB Document 13 Filed 08/23/21 Page 6 of 6



officials.” Aquilar-Avellaveda v. Terrell, 478 F.3d 1223, 1225 (10th Cir. 2007); see Kaba v. Stepp,

458 F.3d 678, 684 (7th Cir. 2006).

           To pursue a grievance, a detainee confined at WCDC first files a grievance with a Captain

or their designee. If unsatisfied with the result of the grievance the detainee must file a written

appeal to the Warden. While the appeal does not need to be in any particular form the appeal does

need to explain the basis for the grievant’s disagreement with the decision of staff who denied the

initial request. ECF No. 9-19; ECF No. 9-20. Although Jennings initiated the grievance process,

he did not file a grievance appeal to the Warden as required by WCDC policy. ECF No. 9-18. As

discussed above, the PLRA requires that inmates exhaust all available remedies. Because Jennings

failed to do so, the Court will dismiss Jennings’s Complaint.1

           A separate Order follows.




_8/23/2021______                                                  __________/s/______________________
Date                                                                    RICHARD D. BENNETT
                                                                  UNITED STATES DISTRICT JUDGE




1
    The Court need not address Defendants’ additional defenses.

                                                          6
